Citation Nr: 0812013	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-01 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from May 1955 to 
September 1958.  He was discharged under honorable 
conditions.  He had a second period of active duty from 
September 11, 1958 to March 1962 from which he was discharged 
under other than honorable conditions.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the Seattle , 
Washington , Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
PTSD.  
 
 
FINDINGS OF FACT
 
The veteran has not been diagnosed with PTSD based on a 
verified stressor.  
 
 
CONCLUSION OF LAW
 
PTSD was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2007).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in February 2001, 
April 2005, August 2005, and March 2006 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the veteran did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was most recently readjudicated in 
an October 2007 supplemental statement of the case.  The 
claimant was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting the veteran that 
reasonably affects the fairness of this adjudication, and the 
evidence rebuts any suggestion that the veteran was 
prejudiced.   
 
Analysis
 
The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, private medical 
records, and lay statements.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).   
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  
 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
 
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
 
The veteran contends that he has PTSD as a result of being 
aboard the USS Mount McKinley during a typhoon while it was 
traveling from San Diego to Japan in 1956.  In his initial 
claim and supporting statement, he alleged that he witnessed 
a man being cut in half with a cable during the storm.  In 
another statement received in September 2001, he remarked 
that the person who was cut in half was stationed aboard a 
ship next to the USS Mount McKinley, and that he fell 
overboard.  He also recalled that two other people went 
overboard during the storm.  At his personal hearing before 
the undersigned Veterans Law Judge in February 2008, the 
veteran testified that he witnessed two people falling off 
the aircraft carrier USS Hornet, which was approximately 100 
yards away from the USS Mount McKinley, during the typhoon.  
He did not specifically know of any other injuries to anyone 
aboard the ship.  
 
The veteran submitted two letters from former shipmates who 
confirmed that the USS Mount McKinley was caught in a bad 
storm enroute to Japan in 1956.  Both men recalled that the 
crew was not able to go topside during the storm.  The U. S. 
Army & Joint Services Records Research Center (JSRRC) also 
reported that the deck logs confirmed that the USS Mount 
McKinley experienced reduced visibility, wind gusts up to 60 
knots on the starboard quarter, and heavy swells with 
excessive rolls from 20 to 30 degrees in January 1956 while 
enroute to Yokosuka , Japan .  Three crew members were 
injured.  Similar weather was encountered one week later.  A 
crew member slipped when the ship rolled and sprained his 
right knee.  
 
Following VA examinations in May 2002 and October 2007, the 
examiners concluded that the veteran did not have PTSD.  The 
May 2002 VA examination diagnosed alcohol abuse in remission, 
and the October 2007 examination diagnosed depression
 
In a January 2004 assessment, Pau l Predmore of the Vet 
Center found that the veteran had PTSD.  The veteran's 
reported stressors during this assessment included witnessing 
four men just about go overboard from his ship during the 
storm and two men go overboard from an adjacent ship.  He 
grabbed one man to keep him from going overboard.  He also 
saw a cable hit two men and it looked like they had been cut 
in half and then fell in the water.  The veteran recalled 
that he was topside during these events.  
 
In a July 2006 opinion, Robert Baize, Ph.D., concluded that 
the veteran had PTSD as a result of being in a typhoon in 
1956 on a ship that was enroute to Japan , and watching as a 
fellow shipmate got washed out of a gun turret overboard.  
 
Based on the evidence of record, the Board concludes that 
service connection for PTSD is not warranted because the 
veteran's PTSD diagnoses were not based upon a verified 
stressor.  The veteran served during peacetime; therefore, he 
did not engage in combat with the enemy.  As a result, his 
statements alone are insufficient to establish that his 
claimed stressor actually occurred.  Moreau, Dizoglio. Here, 
the JSRRC as well as the veteran's fellow shipmates confirmed 
that the USS Mount McKinley experienced severe weather while 
the veteran was onboard.  However, none of these sources 
confirmed the veteran's allegations that several men went 
overboard during the storm.  In fact, the veteran's fellow 
sailors specifically state that no one was allowed topside 
during the storm.  This is in direct contrast to the 
veteran's assertion that he was topside during the storm and 
that he witnessed shipmates going overboard as well as saving 
one from going overboard himself.  Additionally, the Board 
finds the veteran's assertions that he witnessed individuals 
from the USS Hornet going overboard in that same storm to be 
inherently incredible.  During a storm of the magnitude 
described the captains of the two respective vessels would 
not have hazarded either their crew or vessel by sailing so 
close together in open water.  Moreover, it is unlikely that 
the veteran would have been able to see anything within 100 
yards of the USS Mount McKinley in light of the weather 
conditions the ship was experiencing at that time, even if he 
had been topside.  
 
The opinions by Mr. Predmore and Dr. Baize specifically 
relate the veteran's PTSD to his stressor of being involved 
in the storm and witnessing individuals going overboard.  As 
such, these diagnoses were based on an unconfirmed stressor 
and are inadequate upon which to base a grant of service 
connection for PTSD pursuant to 38 C.F.R. § 3.304(f).  The 
two VA examiners found that the veteran did not have PTSD.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD; hence, the reasonable doubt doctrine is 
not applicable.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  Consequently, the claim must be denied.  
 
 
ORDER
 
Service connection for PTSD is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


